Jack Holt, Jr., Chief Justice, concurring. I concur and make the following observation and comment: Even though the Youthful Offender Alternative Service Act of 1975 provided that upon completion of the sentence, the Director (of the Department of Correction) “shall direct that the record of the eligible offender be expunged ....,” Ark. Stat. Ann. § 43-2344 (Supp. 1982), the state asserts that Irvin had a duty to prove that his record has been, in fact, expunged. Such an argument defies common sense and good reason. As the court in United States v. Arrington, 618 F.2d 1119 (5th Cir. 1980), stated: to require a defendant “to rebut evidence of his conviction by producing a certificate,” whose issuance is controlled by the government, . . . would be “analogous to placing the burden upon a person never before convicted the burden of proving his clear record.” Upon completion of his five year sentence, Irvin was entitled to have his conviction expunged and it was the state’s duty and responsibility by statute to do so. Such an oversight on the part of the state is inexcusable.